Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0200625 A1 (“Venezia”) in view of US 2013/0119234 A1 (“Lee”).

claim 1, Venezia shows (Fig. 2) a method comprising: 

    PNG
    media_image1.png
    849
    738
    media_image1.png
    Greyscale

providing a semiconductor substrate (202, para 27) having a front side surface (top surface adjacent to 212) and a back side surface (bottom of 202 near color filter) opposite to the front side surface; 

forming a device layer (212 with gate 210, para 28) over the front side surface of the semiconductor substrate and the radiation sensing member; and 
forming a trench isolation (DTI, 208, para 28) in an isolation region (LOCOS region within substrate 202, para 28) of the semiconductor substrate and extending from the back side surface of the semiconductor substrate.
Venezia does not specifically show etching a photosensitive region of the semiconductor substrate to form a recess; 
depositing a semiconductor material on the semiconductor substrate to form a radiation sensing member filling the recess, wherein the semiconductor material has an optical band gap energy smaller than 1.77 eV
Lee shows (Fig. 6) etching a photosensitive region (100a) of the semiconductor substrate to form a recess (recessing, para 75); 
depositing a semiconductor material (141a, 131a) on the semiconductor substrate to form a radiation sensing member (photodetector, 100) filling the recess, wherein the semiconductor material has an optical band gap energy smaller than 1.77 eV (germanium, para 82, band gap < 1.77 ev).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Lee, with lower band gap  semiconductor material, to the invention of Venezia.
The motivation to do so is that the combination produces the predictable result of higher quantum efficiency than silicon materials (para 55).  

Regarding claim 2, Venezia as previously modified by Lee shows the semiconductor material (141a, 131a) is formed from germanium or silicon germanium (para 82).

claim 3, Venezia as previously modified by Lee shows wherein the semiconductor material (141a, 131a) is formed from gallium arsenide (para 55), indium phosphide, gallium antimonide, cadmium telluride, indium arsenide or indium antimonide.

Regarding claim 4, Venezia shows wherein the semiconductor substrate (202) is formed from silicon (Venezia para 27).

2. Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venezia in view of Lee as applied to claim 1 above further in view of US 2016/0322419 A1 (“Ellis-Monaghan”).

Regarding claim 5, Venezia as previously modified by Lee shows the semiconductor material is deposited the semiconductor substrate.
Venezia as previously modified by Lee does not show wherein the semiconductor material is deposited on the semiconductor substrate by performing a physical vapor deposition (PVD) process, an atomic layer deposition (ALD) process or a plasma enhanced chemical vapor deposition (PECVD) process.
Ellis-Monaghan shows (Fig. 3) wherein the semiconductor material (Ge layer, 26) is deposited on the semiconductor substrate by performing a physical vapor deposition (PVD) process, an atomic layer deposition (ALD) process or a plasma enhanced chemical vapor deposition (PECVD) process (para 26).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Ellis-Monaghan, with PECVD process, to the invention of Venezia as previously modified by Lee.
The motivation to do so is that the selection of an art recognized deposition method is suitable for the intended use of Venezia as previously modified by Lee in view of Xing (MPEP §2144.07).   
Claims 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venezia in view of Lee as applied to claim 1 above further in view of US 2015/0372033 A1 (“Cheng”).

Regarding claim 6, Venezia as previously modified by Lee shows the substrate.
Venezia as previously modified by Lee does not show thinning the semiconductor substrate until a thickness of the semiconductor substrate reaches a range from 1.5 µm to 8 µm.
Cheng shows (Fig. 3) of thinning the semiconductor substrate (32) until a thickness of the semiconductor substrate reaches a range from 1.5 µm to 8 µm (1-3 um, para 24), which overlaps the claimed range.  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Cheng to the teaching of Venezia as previously modified by Lee, with substrate thickness as shown above, to arrive at the claimed invention as shown.
The motivation to do so is that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9, Venezia as previously modified by Lee shows the device layer.
Venezia as previously modified by Lee does not show further comprising: bonding a carrier substrate to the device layer.
Cheng shows (Fig. 10) further comprising: bonding a carrier substrate (80) to the device layer (interconnect structure, 65) [para 24].

The motivation to do so is that the combination produces the predictable result of greater support for the device layer above.  

4. Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venezia in view of Lee as applied to claim 1 above further in view of US 2012/0320242 A1 (“Ogita”).

Regarding claim 7, Venezia as previously modified by Lee shows the radiation sensing member.
Venezia as previously modified by Lee does not show wherein the radiation sensing member is formed having a thickness substantially greater than 100 nm.
Ogita shows (Fig. 2) wherein the radiation sensing member (11, para 53) is formed having a thickness substantially greater than 100 nm (3-5 um).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Ogita, with thickness of radiation sensing member, to the invention of Venezia as previously modified by Lee.
The motivation to do so is that the selection of an art recognized thickness of radiation sensing member is suitable for the intended use of Venezia as previously modified by Lee (MPEP §2144.07).   

5. Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venezia in view of Lee as applied to claim 1 above further in view of US 2015/0279880 A1 (“Jangjian”).

claim 8, Venezia as previously modified by Lee shows the semiconductor material.
Venezia as previously modified by Lee does not show further comprising: 
performing a chemical mechanical polishing (CMP) process on the semiconductor material to remove a portion of the semiconductor material over the semiconductor substrate.
further comprising: 
performing a chemical mechanical polishing (CMP) process on the semiconductor material to remove a portion of the semiconductor material over the semiconductor substrate.
Jangjian shows performing a chemical mechanical polishing (CMP) process on the semiconductor material to remove a portion of the semiconductor material over the semiconductor substrate (para 33).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Jangjian, with CMP, to the invention of Venezia as previously modified by Lee.
The motivation to do so is that the combination produces the predictable result of efficient reception of radiation waves (para 33 last part). 

Allowable Subject Matter
Claims 10-20 are allowed.
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “performing an annealing process on the radiation sensing member” when taken in combination with all the remaining limitations of the independent claim.
Regarding claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “after forming the shallow 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819